                                                                                   FILED
                 IN TFM LINITED STATES DISTRICT COURT                            AIHEVIL&E, Irtc
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION                                     ocr g 2   2015



                            DOCKET NO. I : 19-CR-00067
                                                                             *ohu;'o.fffiffiFp""

LINITED STATES OF AMERICA
                                                   CONSENT ORDER ANI)
V.                                               JUDGMENT OF FORFEITURE

JAMES KEVIN JONES


       WHEREAS, the defendant, JAMES KEVIN JONES, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, 18 U.S.C.5 924(d), and/or 28 U.S.C.5 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFDREFORE, IT IS FIEREBY ORDERED TI{AT the following
property is forfeited to the United States:

             One Smith     & Wesson M&P, .45 caliber pistol, bearing serial
             number HNS7577, with one magazine and ammunition; and
             Approximately $690 in United States Currency.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21  U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property na,y, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
 the United States Attorney's Office is authorizedto conduct any discovery needed
 to identifu, locate or dispose of the property, including depositions, interrogatories,
 requests for production of documents and to issue subpoenas, pursuant to Fed. R.
 Civ. P. 45.

        Following the Court's disposition of all timely petitions filed, a final order of
 forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
 party files a timely petition, this order shall become the final order and judgment of
 forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
 have clear title to the property and shall dispose of the property according to law.
 Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
 shall be final as to defendant upon filing.

 SO AGREE,D:



    -Ttt^^^t \ \L&4
fuIONATHAN D. LETZRING
 Assistant United States Attorney




 FREDILYN SISON
 Attorney for Defendant
                                            signed:   Cf           ZL;otg

                                            DAVID   S. CAYER
                                            United States Magistrate Judge
                                            Western District of North Carolina


                                            J
